UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                December 22, 2005

                                     Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. MICHAEL S. KANNE, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2568

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Central District of Illinois

      v.                                    No. 03-40112

DIEDRE LOCKE,                               Joe Billy McDade,
    Defendant-Appellant.                    Judge.

                                   ORDER

       On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district court responded that under an advisory guidelines regime it
would not have imposed a different sentence. We invited the parties to file
memoranda concerning the district court’s response but only the government did so.
Locke’s sentence of twelve months and one day, which is at the bottom of the
guideline range, is presumptively reasonable under United States v. Mykytiuk, 415
F.3d 606 (7th Cir. 2005), and by not responding she has failed to rebut that
presumption. Our independent review does not suggest the sentence is
unreasonable and, thus, we AFFIRM the judgement.